Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
(the “Amendment”) is entered into by and between Frozen Food Express Industries,
Inc., a Texas corporation (the “Company”) and S. Russell Stubbs (“Executive”),
effective as of July 12, 2013. Capitalized terms not defined in the Amendment
shall have the meanings ascribed to such terms in the Agreement.

RECITALS

WHEREAS, Executive and the Company have entered into a Change in Control
Agreement (as amended through the date hereof, the “Agreement”); and

WHEREAS, Executive and the Company desire to amend the Agreement to revise the
definition of Change in Control under the Agreement;

NOW, THEREFORE, in consideration of Executive’s performance, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, effective as of the date first above written, to amend the Agreement in
the following particulars:

1. By adding the following new provision immediately after the last sentence of
the definition of “Change in Control” under Section 1 of the Agreement:

“‘Notwithstanding anything to the contrary in this Agreement, (1) a ‘Change in
Control’ shall not include any transaction or event or any series of
transactions or events, including but not limited to the transactions and events
described in the preceding sentence, (a) with Thomas Milton Duff, James Ernest
Duff, or any of their affiliates, including, but not limited to Duff Brothers
Capital Corporation (the ‘Duffs’); or (b) during any period of time in which one
or more of the Duffs is the ‘beneficial owner’ (as determined pursuant to Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifteen percent (15%) or more of the combined voting power
of the Company’s then outstanding voting securities (a ‘Duff Interest’); and
(2) the parties to this Agreement acknowledge and agree that this Agreement
shall terminate in all events on the date that is six (6) months from the date
that any of the Duffs first obtains a Duff Interest (the ‘Termination Date’),
and Executive shall not be entitled to any payment or benefits under this
Agreement on or after such Termination Date.”

2. Except as modified herein the Agreement shall remain in full force and
effect.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original for all purposes, and together shall constitute one and the same
Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on this 12th
day of July, 2013, to be effective as of the date first above written.

 

COMPANY FROZEN FOOD EXPRESS INDUSTRIES, INC. By:  

/s/ John Hickerson

Its:   Executive Vice President and COO

John Hickerson

RELATED CORPORATIONS FFE TRANSPORTATION SERVICES, INC. By:  

/s/ John Hickerson

Its:   Executive Vice President and COO

John Hickerson

 

EXECUTIVE NAME:  

/s/ S. Russell Stubbs

S. Russell Stubbs